                                                                 USDC
            Case 1:18-cv-05075-LJL Document 112 Filed 11/12/19 Page 1 ofSDNY
                                                                         8
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
                                                                 DOC #:
                      UNITED STATES DISTRICT COURT FOR THE DATE FILED: 11/12/2019
                           SOUTHERN DISTRICT OF NEW YORK


TOWN & COUNTRY LINEN CORP.; and
TOWN & COUNTRY HOLDINGS, INC.

                            Plaintiffs,               Civil Action No. 18-cv-5075-LGS
       v.

INGENIOUS DESIGNS LLC; JOY
MANGANO; and HSN, INC.,                               Hon. Lorna G. Schofield

                            Defendants.

 XXXXX XXXXXXX
 THIRD FOURTH XFIFTH
                XXX SIXTH
 SECOND AMENDED XXXXXXXXXXXXXXXXXX
 XXXXXXX             JOINT [PROPOSED] PATENT CIVIL CASE
                MANAGEMENT PLAN AND SCHEDULING ORDER

       This Civil Case Management Plan is submitted by the parties in accordance with Fed. R.

Civ. P. 26(f)(3), the Southern District of New York Local Patent Rules, and Dkt. 19:

       1.       All parties do not consent to conducting all further proceedings before a United

States Magistrate Judge, including motions and trial. See 28 U.S.C. § 636(c). The parties are free

to withhold consent without adverse substantive consequences.

       2.       The parties have conferred pursuant to Fed. R. Civ. P. 26(f).

       3.       This case involves a design patent, and to the extent applicable to a design patent,

this case is subject to the Local Patent Rules and the Court’s Individual Rules, and the parties’

proposed dates in this order have been adjusted accordingly.

       4.       Alternative Dispute Resolution/Settlement

                   a. Settlement discussions have not taken place.

                   b. Counsel for the parties have discussed an informal exchange of

                       information in aid of early settlement and have agreed to exchange the

                       following:



                                                  1
              Case 1:18-cv-05075-LJL Document 112 Filed 11/12/19 Page 2 of 8



                         Not applicable due to proposed timing of proposed mediation.

                     c. Counsel for the parties have discussed the use of the following alternate

                         dispute resolution mechanisms for use in this case: (i) a settlement

                         conference before a Magistrate Judge; (ii) participation in the District’s

                         Mediation Program; and (iii) retention of a private mediator. Counsel for

                         the parties propose the following alternate dispute resolution mechanism

                         for this case:

                         Not applicable due to proposed timing of proposed mediation. As the

                         case progresses, the parties will revisit the issue.

                     d. Counsel for the parties recommend that the alternate dispute resolution

                         mechanism designated in paragraph 4(b) be employed at the following

                         point in the case (e.g., within the next 60 days; after the deposition of

                         plaintiff is completed (specify date); after the close of fact discovery):

                         After resolution of Defendants’ motion to dismiss and after the close

                         of fact discovery.

                     e. The use of any alternative dispute resolution mechanism does not stay

                         or modify any date in this Order.

         5.       No additional parties may be joined after September 28, 2018 without leave of

Court.

         6.       Amended pleadings may be filed without leave of Court until February 28, 2019.

         7.       Initial disclosures pursuant to Fed. R. Civ. P. 26(a)(1) shall be completed no later

than July 31, 2018.

         8.       Design Patent




                                                    2
Case 1:18-cv-05075-LJL Document 112 Filed 11/12/19 Page 3 of 8



       a. Any party claiming infringement shall complete its disclosure of asserted

          claims, infringement contentions, and other items required by Local Patent

          Rules 3-1 and 3-2 of the Eastern District of Texas (“Texas Rules”) no later

          than September 10, 2018.

       b. Any party opposing a claim of patent infringement shall complete its

          invalidity contentions (per SDNY Rule 7) and shall comply with the

          provisions Texas Rules 3-3 and 3-4 by October 25, 2018.

       c. By November 1, 2018, the parties shall meet and confer about whether

          claim construction is necessary. Unless all parties agree otherwise, claim

          construction will proceed as follows:

             i.      The parties shall exchange proposed terms of claim elements
                     for construction as required by Texas Rule 4-1 by November
                     19, 2018.

            ii.      The parties shall exchange preliminary claim construction and
                     extrinsic evidence as required by Texas Rule 4-2 by December
                     10, 2018.

           iii.      The parties shall submit a joint claim construction and
                     prehearing statement as required by Texas Rule 4-3 by
                     January 9, 2019.

           iv.       The parties shall complete all discovery related to claim
                     construction, including any depositions with respect to claim
                     construction of any witness, such as experts identified in the
                     joint claim construction and prehearing statement, as required
                     by Texas Rule 4-4 by February 8, 2019.

            v.       The parties shall appear for a case management conference on
                     XXXXXXXXXXXXXXX           11:00 a.m.
                     February 15, 2019 at ____________.
                        2/14/19
           vi.       XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
                     The party asserting infringement, or the party asserting
                     XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
                     invalidity if there is no infringement issue present in the case,
                     XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
                     shall file an opening claim construction brief and all supporting
                     XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
                     evidence and testimony by March 11, 2019. The opposing
                     party shall file a response to the opening claim construction
                     XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX


                                    3
     Case 1:18-cv-05075-LJL Document 112 Filed 11/12/19 Page 4 of 8



                          XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
                           brief and all supporting evidence and testimony by April 10,
                          XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
                           2019. The opening party shall file a reply solely rebutting the
                           opposing party’s response by April 17, 2019. These
                          XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
                          XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
                           submissions shall be submitted in accordance with the page
                          XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
                           limitations provided in the Court’s Individual Rule III.B.1.

                vii.          XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
                              The parties shall jointly file a claim construction chart as
                              provided in Texas Rule 4-5(d) and its subparts by April 22,
                              XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
                              2019.
                              XXXXX

                viii.      XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
                           The parties shall appear for a claim construction hearing on
                                            11:00 a.m.
                           XXXXXXXXXXXXXXXXXXXXXXXXX
                           May 2, 2019 at ____________.

            d. Pursuant to SDNY Rule 10, each party that will rely on an opinion of

                counsel as part of a defense to a claim of willful infringement or

                inducement of infringement, or that a case is exceptional, must produce or

                make available for inspection and copying the opinion(s) and any other

                documents relating to the opinion(s) as to which attorney-client or work

                product protection has been waived as a result of such production by

                March 11, 2019, XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
                                but if a claim construction is requested, 30 days from

                XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
                the Court’s claim construction order.

            e. The producing party shall serve a privilege log identifying any other

                documents, except those authored by counsel acting solely as trial counsel,

                relating to the subject matter of the opinion(s) which the party is

                withholding on the grounds of attorney-client privilege or work-product

                protection.
                                                                  December 6, 2019
9.       Fact Discovery                                           XXXXXXXXXXXXXXX
                                                                  November  26, 2019
                                                                 XXXXXXXXXXXXXXX
                                                                  November 1, 2019
                                                                                   July 31, 2019.
                                                                  October 21, 2019 XXXXXXXXXXX
                                                                  XXXXXXXXXXXXXX
            a. All fact discovery shall be completed no later than XXXXXXXXXXXX   XXXXXXXXXXX
                                                                   May 17, 2019. June 17, 2019.

            b. Initial requests for production of documents pursuant to Fed. R. Civ. P. 34

                shall be served by August 3, 2018.



                                            4
 Case 1:18-cv-05075-LJL Document 112 Filed 11/12/19 Page 5 of 8



         c. Responsive documents shall be produced by October 2, 2018. The parties

            anticipate e-discovery.

         d. Interrogatories pursuant to Fed. R. Civ. P. 33 shall be served by March

            15, 2019.

         e. Depositions pursuant to Fed. R. Civ. P. 30, 31 shall be completed by May

            17, 2019.

         f. Requests to admit pursuant to Fed. R. Civ. P. 36 shall be served by March

            15, 2019.

         g. Any of the deadlines in paragraphs 8(b) through 8(f) may be extended

            by the written consent of all parties without application to the Court,

            provided that all fact discovery is completed by the date set forth in

            paragraph 9(a).

10.   Expert Discovery

         a. Anticipated types of experts if any:

                 i. Plaintiffs’ anticipated experts: damages expert, licensing expert,

                    technical expert relating to Plaintiffs’ trade secret and confidential

                    information, and technical experts relating to patent and copyright

                    infringement

                ii. Defendants’ anticipated experts: damages experts; technical

                    experts; any necessary rebuttal experts.

         b. If you have identified types of experts in question 9(a), all expert
                                                        December
                                                         XXXXXXXXXXXXXXX      XXXXXXXXXXXXX
                                                                    20, 2019 January  10, 2020
            discovery shall be completed no later than XXXXXXXXXX           XXXXXXXXXXXXX
                                                        August 21, 2019. January    31, 2020
                                                                            February 7, 2020
         c. By April 17, 2019 the parties shall meet and confer on a schedule for




                                       5
          Case 1:18-cv-05075-LJL Document 112 Filed 11/12/19 Page 6 of 8



                         expert disclosures, including reports, production of underlying documents

                         and depositions, provided that (i) expert report(s) of the party with the

                         burden of proof shall be due before those of the opposing party’s

                         expert(s); and (ii) all expert discovery shall be completed by the date set

                         forth in paragraph 10(b).

        11.     This case is to be tried by a jury.

        12.     Counsel for the parties have conferred and their present best estimate of the length

of trial is 10-15 trial days.

        13.     Other issues to be addressed at the Initial Pretrial Conference, including those set

forth in Fed. R. Civ. P. 26(f)(3), are set forth below:

                    a. Document preservation/ESI order

        14.     Status Letters and Conferences

                    a. By September 24, 2018, the parties shall submit a joint status letter, as

                       outlined in Individual Rule IV.A.2.        December 20, 2019
                                              XXXXXXXXXXXXXXXX
                                      4, 2019 November
                           XXXXXXXXXXXXXX
                          November                       18, 2019 December     10, 2019
                                                                   XXXXXXXXXXXXXXX
                    b. By XXXXXXXXXXX
                          May 31, 2019, the parties shall submit a joint status letter, as outlined

                         in Individual Rule IV.A.2 and, in the event that they have not already been

                         referred for settlement discussions, shall also advise the Court whether or

                         not they request a referral for settlement discussions as provided in

                       Paragraph 4(c) above.            February 27, 2020 at 10:40 a.m.
                                                        XXXXXXXXXXXXXXXXXXXXXXXX
                                                        February 20, 2020 at 10:40 a.m.
                                  9, 2019 at 10:40 a.m. January
                          XXXXXXXXXXXXXXXXXXXXXXX
                          January                               30, 2020 at 10:40 a.m.
                                                        XXXXXXXXXXXXXXXXXXXXXXXX
                    c. On XXXXXXXXXXXXXXXXXXXXXXXXXX
                          9/5/19
                          _______________        11:00
                                             at ______A.M.,  a pre-motion conference will be

                         held for any anticipated dispositive motions, provided:

                                i. A party wishing to file a summary judgment or other dispositive

                                   motion shall file a pre-motion letter at least two weeks before the




                                                      6
                     Case 1:18-cv-05075-LJL Document 112 Filed 11/12/19 Page 7 of 8



                                          conference and in the form provided in the Court’s Individual Rule

                                          III.A.1. Any party wishing to oppose shall file a responsive letter

                                          as provided in the same Individual Rule. The motion will be

                                          discussed at the conference.

                                      ii. If no pre-motion letter is timely filed, this conference will be

                                          canceled and the matter placed on the Court’s trial-ready calendar.

                                          The parities will be notified of the assigned trial-ready date and the

                                          filing deadlines for pretrial submissions. The parties are warned

                                          that any settlement discussions will not stay pretrial deadlines or

                                              the trial date.
d.      Defendants shall file their pre-motion letter in support of their proposed motion to dismiss by August 1, 2018.
Plaintiffs shall file a letter by August 3, 2018, indicating whether they seek to amend their complaint and, if so, proposing
a deadline to do so. If Plaintiffs instead seek to oppose the motion to dismiss, they shall file a substantive response to
Defendants' pre-motion letter by August 24, 2018.
                       This Order may not be modified or the dates herein extended, except as provided in
             paragraph 8(f)) or by further Order of this Court for good cause shown. Any application to
             modify or extend the dates herein, except as provided in paragraph 8(f), shall be made in a
             written application in accordance with the Court’s Individual Rules and shall be made no less
             than 2 business days prior to the expiration of the date sought to be extended.

                   The Clerk of Court is directed to enter the dates under paragraphs 5, 6, 9(a), 10(b)-(c) and
           14(a)-(c) into the Court’s calendar.

           IT IS SO ORDERED.


            Dated: November 12, 2019
                   New York, New York



           Counsel for the Parties:

           Robert Isackson (RI 4303)                     Carrie A. Longstaff
           Lauren Sabol (LS 2136)                        BAKER & HOSTETLER LLP
           LEASON ELLIS LLP                              45 Rockefeller Plaza
           One Barker Avenue, Fifth Floor                New York, New York 10111
           White Plains, New York 10601                  Phone: (212) 589-4200
           Phone: (914) 288-0022                         Fax: (212) 589-4201
                                                            7
         Case 1:18-cv-05075-LJL Document 112 Filed 11/12/19 Page 8 of 8



Fax: (914) 288-0023                  Email: clongstaff@bakerlaw.com
Email: isackson@leasonellis.com
Email: sabol@leasonellis.com         Attorneys for Defendants

Attorneys for Plaintiffs




                                       8
